Citation Nr: 0004915	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-01 992A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
ankle fracture sustained during a VA hospitalization from 
March 2, 1992 to April 3, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  



INTRODUCTION

The veteran had active service from September 1970 to January 
1972.  

In a rating decision of July 1995, the RO denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left ankle fracture 
sustained during a VA hospitalization in March and April 
1992.  The veteran was informed of this decision by letter 
dated in July 1995.  He did not file a timely notice of 
disagreement with this decision, which subsequently became 
final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that found that no new and material had been submitted to 
reopen a claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a left ankle fracture.  
In his substantive appeal (VA Form 9) dated in March 1998, 
the veteran indicated that he wished to give testimony at a 
hearing at the RO before a member of the Board.  An RO 
hearing before a member of the Board was scheduled for May 
1999 but the veteran failed to appear for the hearing.  

In a rating decision reflected in a supplemental statement of 
the case of June 1999, the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a left 
ankle fracture sustained during a VA hospitalization in March 
and April 1992.  The RO then denied the veteran's claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
ankle fracture based on a preponderance of the evidence of 
record, both old and new.  The case is now before the Board 
for appellate consideration of the issue noted on the title 
page of this decision.  



REMAND

In its most recent adjudication of the issue on appeal in 
June 1999 the RO found that the veteran had submitted new and 
material evidence to reopen his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left ankle fracture.  It is now necessary to 
determine whether this reopened claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  After a review of the 
record, the Board finds that it is unable to determine 
whether the veteran's claim is well grounded on the basis of 
the current evidence.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an aggravation of a back disability by an injury sustained by 
a veteran on the premises of a VA hospital while waiting for 
a VA X-ray examination was not sustained while the veteran 
was submitting to examination by the VA within the meaning of 
38 U.S.C.A. § 1151.  The clear implication of this decision 
by the Court is that compensation under 38 U.S.C.A. § 1151 
could not be predicated on an event that did not involve VA 
examination, medical or surgical treatment as a VA hospital 
inpatient or a VA outpatient.  

According to the opinion of the VA General Counsel in 
VAOPGCPREC 7-97, "an injury incurred during recreational 
activity may be considered a result of hospitalization where 
the VA requires or encourages participation in the activity, 
administers or controls the activity or facilitates the 
activity in furtherance of treatment objectives.  In 
individual cases the question of whether an injury resulted 
from hospitalization is essentially an issue of fact to be 
determined by the factfinder upon consideration of all 
pertinent circumstances".  

The veteran has contended that he fractured his left ankle 
while engaging in athletic activity (volleyball) that was a 
required component of the drug and alcohol rehabilitation 
program that the veteran underwent during his VA 
hospitalization from March 2, to April 3, 1992.  It appears 
from the record that the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left ankle fracture was reopened by the RO 
primarily on the basis of a statement from an acquaintance of 
the veteran.  This individual asserted that he witnessed the 
veteran break his ankle "on or about February 5, 1992" and 
that this injury occurred during mandatory physical training 
associated with the VA drug and alcohol rehabilitation 
program.  It was further stated that failure to participate 
in physical fitness exercise could cause possible discharge 
from the drug and alcohol rehabilitation program.  The RO 
then denied the veteran's reopened claim on the merits 
because the above noted statement was not supported by the 
actual clinical records on the day the veteran actually broke 
his ankle (March 4, 1992).  The RO also found that there was 
no finding that participation in the recreational activity 
that resulted in the left ankle fracture was required or 
encouraged by the VA.  

The Board notes that the VA clinical records in the claims 
folder contain no reference whatsoever as to the 
circumstances surrounding the veteran's fracture of his left 
ankle, except that it was sustained on March 4, 1992, during 
VA hospitalization, while he was playing volleyball during 
"recreation".  It is apparent that copies of the complete 
clinical records of the veteran's hospitalization by the VA 
from March 2, to April 3, 1992 are of record.  However, the 
Board is unable to determine whether the veteran's claim for 
1151 benefits for a left ankle fracture is well grounded 
without a report from the appropriate VA health care provider 
as to the circumstances under which the left ankle fracture 
was sustained.  

In view of the above, and given the veteran's contention 
regarding the circumstances surrounding the fracture of his 
left ankle, the applicable law and regulations governing the 
payment of compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, the Court's decision in Sweitzer v. Brown, supra, and 
the opinion of the VA General Counsel cited above, the Board 
believes that further evidentiary development is necessary 
prior to further appellate consideration of the issue on 
appeal.  

This case is therefore REMANDED to the RO for the following 
action:  

1.  The RO should contact the Chief of 
the VA Drug and Alcohol Rehabilitation 
Program at the VA hospital in Richmond, 
Virginia, and obtain all relevant 
information regarding the recreational 
activity associated with that program 
during the relevant time period.  In 
particular, the RO should obtain a 
comprehensive report from the above noted 
individual which answers to the following 
questions: (a) was the veteran required 
to participate in the activity that 
resulted in his fracture of the left 
ankle on March 4, 1992, or was his 
participation optional; (b) if the 
veteran's participation in this activity 
was optional, did the VA encourage 
participation in the activity as a form 
of therapy; (c) was the activity 
(volleyball) conducted on the premises of 
the VA medical facility in Richmond 
Virginia and, if not, where was it 
conducted; (d) who provided the equipment 
(volleyball and net) used in the 
volleyball game; (e) did a VA employee 
supervise the game and/or referee the 
game.  All information obtained should be 
associated with the claims folder.  

2.  After insuring that all the above 
development has been completed, the RO 
should again review the veteran's claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board, if 
otherwise in order.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to comply with a precedent 
opinion of the General Counsel of the VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


